United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1864
Issued: April 25, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 9, 2011 appellant filed a timely appeal from April 25 and July 28, 2011 merit
decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
occupational disease in the performance of duty.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 2, 2010 appellant, then a 48-year-old city carrier, filed a Form CA-2 alleging
that she sustained an occupational disease. She became aware of a condition and realized its
relationship to her federal employment on April 22, 2010.2 Appellant retired in October 2010.
In a May 5, 2010 work status note, Dr. Benjamin Behroozan, a family practitioner,
diagnosed lumbar sprain/strain and proscribed lifting, pulling, pushing and carrying materials
weighing more than 25 pounds for the period May 6 to 20, 2010. In a May 21, 2010 note,
Dr. Richard J. Feldman, a Board-certified orthopedic surgeon, diagnosed L5-S1 degenerative
disc disease and extended appellant’s work restrictions through June 7, 2010.
OWCP informed appellant in a June 9, 2010 letter that additional evidence was needed to
establish her claim. It gave her 30 days to submit a factual statement detailing the specific
employment factors that contributed to her injury and a medical report from a physician
explaining the causal relationship between these purported factors and a diagnosed condition.
Appellant maintained in an undated statement that a hip condition resulted from routine
casing, loading and delivery of mail, which involved reaching, bending and carrying a satchel
weighing between 35 and 70 pounds.
In an undated work status note, Dr. Behroozan pointed out that appellant sustained an
injury on April 22, 2010. He proscribed lifting, pulling, pushing and carrying materials weighing
more than 25 pounds from April 22 to May 5, 2010.3 In June 4 and 16, 2010 notes, Dr. Feldman
diagnosed L5-S1 degenerative disc disease and advised appellant to avoid heavy lifting as well
as repetitive bending and stooping for the period June 4 to July 16, 2010.4
By decision dated July 16, 2010, OWCP denied appellant’s claim, finding the medical
evidence insufficient to demonstrate that the accepted work factors caused or contributed to the
alleged injury.
Following issuance of the July 16, 2010 decision, OWCP received additional medical
evidence. In April 24 and July 12, 2010 emergency department records, Dr. Edmond C. Noll, a
Board-certified emergency physician and family practitioner, related that appellant injured her
left hip due to twisting. On physical examination, he observed left hip joint pain. Dr. Noll
diagnosed left hip muscle strain. In a July 19, 2010 note, Dr. Feldman stated that appellant was
on permanent limited duty on account of a lumbar condition.
Appellant requested a telephonic hearing, which was held on November 3, 2010. She
testified that she sustained a left hip and lumbar condition sometime in 2006 when she tripped
over a mailbag and fell down at work. Appellant did not file a claim then or seek medical
2

Appellant later filed a traumatic injury claim for headaches related to an April 5, 2010 incident. OWCP File No.
xxxxxx021. This claim is not presently before the Board.
3

Dr. Behroozan’s diagnosis was illegible.

4

Appellant also provided patient home care instructions for strained hip muscle dated April 24, 2010.

2

treatment until April 22, 2010. She was symptomatic for five years but did not stop work until
April 17, 2010.5 In addition, while appellant was on vacation on April 22, 2010, her left side
“got stuck” after she tried to open the rear door of her vehicle.
On January 20, 2011 OWCP’s hearing representative affirmed the July 16, 2010 decision
on the modified grounds that appellant did not sufficiently demonstrate that she was, in fact,
injured in the manner alleged.
Appellant requested reconsideration on January 28, 2011, clarifying that she fell down at
work on January 24, 2006. She provided March 2, 2011 treatment records indicating that she
was seen by a nurse practitioner for back spasms.
On April 25, 2011 OWCP denied modification of the January 20, 2011 decision. It found
that the evidence was not sufficient to establish that the employment factors occurred as alleged
and the medical evidence was insufficient to show a diagnosed condition caused by employment
events.6
Appellant requested reconsideration on April 25, 2011 and submitted new evidence. In
June 4 and 16, 2010 reports, Dr. Feldman noted complaints of left spine, buttock and leg
symptoms. On examination, he observed a positive straight leg raise test. A magnetic resonance
imaging (MRI) scan exhibited L4-5 and L5-S1 degenerative disc disease. Dr. Feldman
diagnosed degeneration of lumbar/lumbosacral intervertebral disc and displacement of lumbar
intervertebral disc without myelopathy. He remarked that appellant “says this is [a] work injury”
and “says she [was] injured at work.”7
On July 28, 2011 OWCP denied modification of the April 25, 2011 decision. It found
that appellant had not submitted evidence supporting how she sustained her injury and had not
submitted sufficient medical evidence supporting a diagnosis caused by her work.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of her claim, including the fact that the individual is an employee of the United States
within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period, that an injury was sustained in the performance of duty as alleged and that any
disabilities and/or specific conditions for which compensation is claimed are causally related to

5

The hearing transcript indicated that appellant attributed this lost time to a headache resulting from an April 5,
2010 incident, which is the basis of her traumatic injury claim. As noted, this claim is not presently before the
Board. See supra note 2.
6

OWCP indicated that, if appellant attributed her injury only to the January 24, 2006 event, there was no
evidence establishing that the claim was timely filed. See 5 U.S.C. § 8122.
7

Portions of these reports were illegible.

3

the employment injury.8 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.9
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established.10 To establish fact of injury in an
occupational disease claim, an employee must submit: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.11
An employee’s statement that an injury occurred at a given time and in a given manner is
of great probative value and will stand unless refuted by strong or persuasive evidence.12
Moreover, an injury does not have to be confirmed by eyewitnesses. The employee’s statement,
however, must be consistent with the surrounding facts and circumstances and her subsequent
course of action. An employee has not met her burden in establishing the occurrence of an injury
when there are such inconsistencies in the evidence as to cast serious doubt upon the validity of
the claim. Circumstances such as late notification of injury, lack of confirmation of injury,
continuing to work without apparent difficulty following the alleged injury and failure to obtain
medical treatment may, if otherwise unexplained, cast doubt on an employee’s statement in
determining whether a prima facie case has been established.13
ANALYSIS
The Board finds that appellant did not sufficiently establish that she sustained a left hip
and lumbar condition in the manner alleged because inconsistencies in the case record cast
serious doubt upon the validity of her factual claim.
As noted, an employee’s factual statement regarding how an occupational disease
occurred must be consistent with the surrounding facts and circumstances and her subsequent
course of action. Late notification of injury, lack of confirmation of injury, continuing to work
without apparent difficulty and failure to obtain medical treatment may, if otherwise
unexplained, may refute this statement. Here, appellant specified that she injured her left hip and
lower back on January 24, 2006 when she tripped over a mailbag and fell down at work.14
8

Elaine Pendleton, 40 ECAB 1143 (1989).

9

Victor J. Woodhams, 41 ECAB 345 (1989).

10

S.P., 59 ECAB 184, 188 (2007).

11

R.R., Docket No. 08-2010 (issued April 3, 2009); Roy L. Humphrey, 57 ECAB 238, 241 (2005).

12

R.T., Docket No. 08-408 (issued December 16, 2008); Gregory J. Reser, 57 ECAB 277 (2005).

13

Betty J. Smith, 54 ECAB 174 (2002).

14

There is no indication that appellant previously filed a traumatic injury claim regarding the January 24, 2006
incident. This decision only addresses whether she has established an occupational disease claim. See 20 C.F.R.
§ 10.5(q), (ee) (sets forth OWCP’s definitions of occupational disease and traumatic injury).

4

Thereafter, she was symptomatic for five years as a result of routine casing, loading and delivery
of mail, which entailed reaching, bending and carrying a satchel weighing between 35 and 70
pounds. This is inconsistent with appellant’s original assertion in the Form CA-2 that she only
became aware of her condition and its relationship to her federal employment on April 22, 2010.
Furthermore, the case record shows that she did not seek medical treatment until April 22, 201015
and did not file a claim until June 2, 2010, more than five years following the onset of
symptoms. Appellant testified at the telephonic hearing that she continued to work until
April 17, 2010. She did not address the incongruities presented by these facts, circumstances and
her own subsequent course of action, this casts serious doubt upon the validity of the claim.
Appellant has not presented a clear and consistent factual account of how and when her injury
occurred. Since she did not establish the factual component of fact of injury, it is not necessary
for the Board to consider the medical evidence with respect to causal relationship.16
The Board points out that appellant submitted new evidence on appeal. The Board lacks
jurisdiction to review evidence for the first time on appeal.17 However, appellant may submit
new evidence or argument as part of a formal written request for reconsideration to OWCP
within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605
through 10.607.
CONCLUSION
The Board finds that appellant did not establish that she sustained an occupational disease
in the performance of duty.

15

The Board notes appellant’s account that she was off duty and vacationing on April 22, 2010 when she
experienced symptoms.
16

Bonnie A. Contreras, 57 ECAB 364 (2006).

17

20 C.F.R. § 501.2(c).

5

ORDER
IT IS HEREBY ORDERED THAT the July 28 and April 25, 2011 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: April 25, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

